ALLOWANCE
Claims 23-42 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/686,287 (US Pat. No. 10,884,618) filed 11/18/2019, which is a CON of Application Number 15/706,490 (US Pat. No. 10,481,788) filed on 09/15/2017, which is a CON of Application Number 14/616,356 (US Pat. No. 9,766,802) filed 02/06/2015, which is a CON of Application Number 13/584,350 (US Pat. No. 9,015,641) filed on 08/13/2012, which is a CIP of Application Number 13/405,193 (US Pat. No. 9,423,878) filed on 02/24/2012, which is a CIP of Application Number 13/309,227 (US Pat. No. 9,477,311) filed on 12/01/2011, which is a CIP of Application Number 13/036,186 filed on 02/28/2011.

Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,884,618, 10,481,788, and 9,766,802 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 was filed before the mailing date of the Notice of Allowance.  The submission is in compliance with the provisions of 

Response to Amendments
Applicant’s amendments filed on 02/23/2022 have been fully considered by the examiner. Examiner withdraws the Nonstatutory Double Patenting rejection to all claims.

Response to Arguments
Argument 1, Applicant argues that the claims are now allowable after filing a terminal disclaimer as stated in the nonstatutory double patenting rejection listed in the non-office action dated 11/23/2021.
Responding to Argument 1, applicant's argument has been fully considered and has placed independent claim 23 and its dependent claims 24-29, independent claim 30 and its dependent claims 31-36, and independent claim 37 and its dependent claims 38-42, in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Bauer et al. (US 7,996,045) and Chaudhri (US 2011/0252369), do not expressly teach or render obvious the invention as recited in independent claims 23, 30, and 37.
The prior art of record teaches a method comprising: displaying information associated with a first application in a display area of an electronic device [Bauer: Fig. 1, 105, Application Area, Col. 5, lines 3-11]; detecting a continuous gesture across at least a portion of the display Bauer: Fig. 3B, Col. 7, lines 46-67], the continuous gesture associated with a request to display information of a second application, the first application being different than the second application [Bauer: Fig. 1, 107, Status Bar, Figs. 2A-2B, Col. 5, lines 12-14, 59-67, Col. 6, lines 14-32, 47-61]; in response to detecting the direction of the gesture, reducing display of the first application to a first portion of the display area [Chaudhri: Figs. 5C, 5BB, 5EE, 5FF, 5GG, Abstract, Para. 8, lines 6-17, Para. 214, lines 1-9, Paras. 237 and 240-241] and presenting a preview of information associated with the second application in a second portion of the display area in which the first application was presented prior to detection of the continuous gesture [Bauer: Fig. 3B, Col. 7, lines 46-67]. 

However, the prior art does not teach the limitations as recited above with respect to a detecting a change in direction of a continuous gesture. In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of a method comprising: displaying information associated with a first application in a display area of an electronic device; detecting a change in direction of a continuous gesture across at least a portion of the display area between a first direction and a second direction different than the first direction, the continuous gesture associated with a request to display information of a second application, the first application being different than the second application; and in response to detecting the change in direction of the continuous gesture, reducing display of the first application to a first portion of the display area and presenting a preview of information associated with the second 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of the continuous gesture function, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179